DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 18 July 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 May 2022, in which claims 5, 7, and 8 were canceled, and claim 1 was amended, has been entered.

Specification
The amendment filed 15 May 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the gas generation part 51 extends across an entire width of the panorama roof 10” (end of paragraph 0038).  This subject matter was not included in the originally filed specification, and Figure 3 does not clearly show the entire panorama roof to rely upon this drawing to support the added subject matter.
Applicant is required to cancel the new matter in the reply to this Office Action:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, amended claim 1 introduces new matter, in that the originally filed specification does not support the gas generation part extends across an entire width of the panorama roof (line 21).  This subject matter was not included in the originally filed specification, and Figure 3 does not clearly show the entire panorama roof to rely upon this drawing to support the added subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US 6,189,960) in view of Pfalzgraf (US 2002/0167202), further in view of Roote et al. (US 6,241,278).  Mumura et al. discloses an airbag device for a panorama roof (first embodiment; figures 1-7C; other embodiments may also apply), comprising:
a panorama roof (roof #10 including sunroof opening portion #12 and sunroof panel #14);
a blind (sunshade #16) disposed under the panorama roof (figures 1-4), and configured to cover and uncover the panorama roof (column 4, lines 35-39);
a roof airbag (including air bag #30, hose #32, inflator #28, sensor #35) embedded in a head liner (#18), and deployed under the blind (#16) so as to cover the panorama roof (figures 1-7C);
wherein the roof airbag (including air bag #30, hose #32, inflator #28, sensor #35) comprises:
an inflator (#28) disposed lower than at least a portion of the blind (#16; figure 3);
a guide (hose #32) connected to the inflator (#28) and configured to guide gas (column 5, lines 10-16);
a cushion (#30) connected to the guide (#32), covered by the head liner (#18), and configured to be deployed by gas guided through the guide so as to cover the panorama roof (figures 3-7C);
wherein the cushion (#30) comprises:
a cushion deployment part (inflatable portion #40; figure 5) disposed over an end (#34) of the head liner (#18) and folded before deployed (figures 2, 3);
a cushion ring part (engaging portions #30A) disposed on either side of the cushion deployment part (#40; figure 5);
a cushion guide part (guide wires #22) disposed through (via holes #38) the cushion ring part (#30A), and configured to guide the cushion ring part (figures 5-7C);
wherein, when the roof airbag (including air bag #30, hose #32, inflator #28, sensor #35) is deployed, the head liner (#18) is deformed so as to be bent (figure 3; column 5, lines 10-16, 44-54).
Mumura et al. does not disclose the blind comprises a roll, screen, or shoe.  Pfalzgraf teaches a blind (front and rear shades #15, 21) for a roof, the blind comprises a roll (winding shaft #18, 24) disposed under the roof, a screen (length #16, 22 of shade) wound around the roll, and unwound from the roll so as to cover the roof, and a blind shoe (draw bar #20, 26) formed at an end of the screen (figures 1-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the blind details including a roll, screen, and shoe, as taught by Pfalzgraf, to improve the airbag device of Mumura et al., for the predictable result of providing an inexpensive and easily manually operated blind, with location in the front or rear of the roof a design preference depending upon optimal location with respect to other roof components.
Mumura et al. discloses wherein the inflator (#28) comprises a gas generation part (#28) “extending across an entire width of the panorama roof” (to the same extent as Applicant’s claimed invention), connected to the guide (#32), and configured to supply gas to the guide (figures 2, 3), and the guide (#32) is connected to a central portion of the gas generation part (#28; figure 2), but does not disclose the inflator comprises a gas fixation part.  Roote et al. teaches an airbag device (including cushion #4, inflator #8, tube #10) for a roof (#6), wherein the roof airbag comprises an inflator (#8), a guide (#10) connected to the inflator and configured to guide gas, and a cushion (#4) connected to the guide, covered by a head liner (#22), and configured to be deployed by gas guided through the guide, wherein the inflator comprises a gas generation part (#8) connected to the guide and configured to supply gas to the guide, and a gas fixation part (bracket #26) fixing the gas generation part to the roof, and wherein the inflator is disposed at the front of the roof (figures 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the gas fixation part, as taught by Roote et al., to improve the inflator of the airbag device of Mumura et al., for the predictable result of securing the inflator to the vehicle roof, with location in the front or rear of the roof a design preference depending upon optimal location with respect to other roof components.
Mumura et al. discloses wherein the cushion ring part (#30A) is integral with the cushion deployment part (#40; figure 5), rather than being sewn to the cushion deployment part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cushion ring part a separate component that is sewn to the cushion deployment part, as claimed, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, and for the predictable result of using materials of different strength and flexibility for the two components, thus optimizing each component’s performance during airbag deployment.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US 6,189,960) in view of Pfalzgraf (US 2002/0167202), further in view of Roote et al. (US 6,241,278), and further in view of Muller (US 5,988,735).  Mumura et al., as modified by Pfalzgraf and Roote et al., discloses wherein, when the roof airbag (including air bag #30, hose #32, inflator #28, sensor #35) is deployed, the head liner (#18) is deformed so as to be bent (figure 3; column 5, lines 10-16, 44-54), rather than the head liner is cut.  Muller teaches an airbag device (#8) for a roof comprising a roof airbag (#15), wherein when the roof airbag is deployed, a head liner (#11) is cut (at break point #14; figures 2, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the head liner is cut functionality, as taught by Muller, to improve the airbag device of Mumura et al., as modified by Pfalzgraf and Roote et al., for the predictable result of forcing the deploying airbag through a desired head liner breaking point, thus providing better control of airbag expansion location and vehicle occupant protection.

Response to Arguments
Applicant's arguments filed 15 May 2022 have been fully considered but they are not persuasive.  The amendment introduces new matter into the specification and claim 1, as set forth above.  In reply to Applicant’s argument that the prior art does not disclose the new matter added into claim 1, Applicant’s own originally filed disclosure does not support this newly added subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614